272 F.2d 397
Fredric EICHELMAN, Appellant,v.Dr. Albert H. REED et al., Appellees.
No. 13797.
United States Court of Appeals Sixth Circuit.
October 16, 1959.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; James C. Connell, Judge.
Foster Wood, Washington, D. C., and Richard E. Ress, Cleveland, Ohio, for appellant.
R. Crawford Morris, Arter, Hadden, Wykoff & Van Duzer, George I. Meisel, and Squire, Sanders & Dempsey, Cleveland, Ohio, for appellees.
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcripts, the briefs of the parties and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed; and that the order dismissing appellant's complaint and denial of motion for a new trial be and are hereby affirmed on the opinion of Judge Connell.